
	
		II
		Calendar No. 432
		111th CONGRESS
		2d Session
		S. 3363
		[Report No. 111–208]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Mr. Cardin (for himself,
			 Mr. Crapo, Ms.
			 Mikulski, Mr. Risch,
			 Mr. Baucus, and Mr. Bingaman) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			June 18, 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Water Resources Research Act
		  of 1984 to reauthorize grants for and require applied water supply research
		  regarding the water resources research and technology institutes established
		  under that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Water Resources Research Amendments
			 Act of 2010.
		2.Water Resources Research Act
			 amendments
			(a)Congressional findings and
			 declarationsSection 102 of
			 the Water Resources Research Act of 1984 (42 U.S.C. 10301) is amended—
				(1)by redesignating paragraphs (7) through (9)
			 as paragraphs (8) through (10), respectively;
				(2)in paragraph (8) (as so redesignated), by
			 striking and at the end; and
				(3)by inserting after paragraph (6) the
			 following:
					
						(7)additional research is required into
				increasing the effectiveness and efficiency of new and existing treatment works
				through alternative approaches, including—
							(A)nonstructural alternatives;
							(B)decentralized approaches;
							(C)water use efficiency; and
							(D)actions to reduce energy consumption or
				extract energy from
				wastewater;
							.
				(b)Evaluation of water resources research
			 programSection 104 of the
			 Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended by striking
			 subsection (e) and inserting the following:
				
					(e)Evaluation of water resources research
				program
						(1)In generalThe Secretary shall conduct a careful and
				detailed evaluation of each institute at least once every 5 years to
				determine—
							(A)the quality and relevance of the water
				resources research of the institute;
							(B)the effectiveness of the institute at
				producing measured results and applied water supply research; and
							(C)whether the effectiveness of the institute
				as an institution for planning, conducting, and arranging for research warrants
				continued support under this section.
							(2)Prohibition on further
				supportIf, as a result of an
				evaluation under paragraph (1), the Secretary determines that an institute does
				not qualify for further support under this section, no further grants to the
				institute may be provided until the qualifications of the institute are
				reestablished to the satisfaction of the
				Secretary.
						.
			(c)Authorization of
			 appropriationsSection
			 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1))
			 is amended by striking for each of fiscal years 2007 through
			 2011 and inserting for each of fiscal years 2012 through
			 2016.
			(d)Additional appropriations where research
			 focused on water problems of interstate natureSection 104(g)(1) of the Water Resources
			 Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended by striking for
			 each of fiscal years 2007 through 2011 and inserting for each of
			 fiscal years 2012 through 2016.
			
	
		June 18, 2010
		Reported without amendment
	
